Citation Nr: 1627462	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  10-26 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for disability manifested by joint pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1979 to March 1982 and November 1990 to June 1991, to include service in the Southwest Asia theater of operations.  She also had subsequent periods of active duty for training.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran and her spouse provided testimony at a hearing at the RO before the undersigned Veterans Law Judge in October 2010.  A transcript of the hearing is of record.

When this case was most recently before the Board in March 2015, it was remanded for additional development.  

While the case was in remand status, the Veteran's appeal for service connection for bilateral knee disability was resolved by a June 2015 rating decision granting the benefit sought.  

In March 2015, the Board also remanded the issue of entitlement to service connection for disability manifested by joint pain.  While the case was in remand status, the Veteran filed a claim for service connection for fibromyalgia in December 2015.  In a February 2016 rating decision, service connection for fibromyalgia was granted, effective from the date of receipt of the Veteran's claim in December 2015.  The disability was assigned a 40 percent rating based on widespread pain (involving the left and right sides of the body, above and below the waste, and affecting the axial skeleton and the extremities).  Thus, it appears to the Board that the appeal for service connection for joint pain has been resolved by the February 2016 rating decision.  However, further clarification from the appellant is required before this matter is dismissed by the Board.

In any event, the Board believes that the appellant's claim for service connection for joint pain should have been construed to include the claim for service connection for fibromyalgia.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  That being the case, the proper effective date for the grant of service connection for fibromyalgia should be the later of the date of receipt of the claim for service connection for joint pain (December 22, 2006) and the date entitlement arose.  The Veteran has not filed a notice of disagreement with the effective date assigned in the March 2016 rating decision so the Board does not have jurisdiction over the effective date issue at this time.  The appellant is hereby reminded that she has one year from the date of the March 2016 letter notifying her of the assigned effective date to file a notice of disagreement with the decision assigning the effective date. 


REMAND

Although additional delay is unfortunate, the Board finds further development is necessary prior to adjudication of the Veteran's claim for service connection for back disability.  Initially, the Board notes that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In the March 2015 remand, the Board instructed the RO or Appeals Management Center (AMC) to afford the Veteran a medical examination and obtain a medical opinion with adequate rationale concerning the etiology of the Veteran's back disability.  In the March 2015 remand the Board also explained that a December 2012 medical opinion was insufficient, because the examiner provided an insufficient rationale, and also failed to address the Veteran's competent lay statements.  At that time, the Board specifically indicated the December 2012 examiner's conclusion that the Veteran's back disability was more likely than not related to body habitus, deconditioned state, and normal age progression was lacking because the examiner did not proffer even a slight rationale to explain why he had come to this conclusion.

In May 2015 the Veteran underwent another VA examination.  Initially, the Board notes the examiner indicated the Veteran did have a diagnosed thoracolumbar spine disorder; however, the examiner did not provide the actual diagnosis.  However, the examiner did chronicle clear functional impairments on examination, to include pain, muscle spasm, guarding, and limitation of motion.  Following the examination, the examiner found the Veteran's back disability did not pre-exist service, but was also less likely than not incurred in service.  At the outset the Board observes this examiner also wholly ignored the Veteran's lay statements.  Specifically, the Veteran reported experiencing back strains in service, with ongoing back pain since that time.  The examiner did not discuss this competent lay report in any way in his medical opinion.  Rather, in support of his conclusion, the examiner simply stated the Veteran experienced a strain in service 20 years ago, and her current disability is likely the result of age progression.  The examiner was expressly informed that the prior December 2012 medical opinion was insufficient because the examiner found, in part, that the Veteran's disability was likely the result of age progression, but failed to explain why he made this determination; however, the May 2015 examiner appears to have stubbornly provided an identical defective medical opinion.  

As explained in the Board's March 2015 remand, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, examiners simply are not free to ignore a veteran's statements related to lay observable symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Based on the foregoing insufficiencies, the Board must unfortunately remand this case for another medical opinion.  

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

As discussed above, it appears to the Board that the appeal for service connection for joint pain has been resolved but this matter should be clarified while the case is in remand status.

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions: 

1.  The RO or the AMC should request the appellant to clarify whether she is claiming service connection for a disability manifested by joint pain other than the back disability still at issue in this appeal and the already service-connected bilateral knee disability and fibromyalgia.  The RO or the AMC should respond appropriately to any clarification received from the appellant.

2.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's back claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Then, all pertinent evidence of record must be made available to and reviewed by a physician with sufficient expertise, who has not provided a prior opinion in this case, to determine the etiology of the Veteran's low back disability.

Based on the review of the Veteran's pertinent history, the physician should state an opinion as to whether there is a 50 percent or better probability that the Veteran's back disability: 

a) originated during her 1979-1982 period of active service or is otherwise etiologically related to this period of active service; 

b) originated during her 1990-1991 period of active service or is otherwise etiologically related to this period of active service; or

c) was permanently worsened during her 1990-1991 period of active service.

The examiner must provide a complete rationale for all proffered opinions.  In this regard, the examiner must discuss and consider the Veteran's competent and credible reports of continuous back pain following her initial back strain in November 1981, as well as increased back pain after filling thousands of sand bags when deployed to Operation Desert Shield/Storm.

If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed. 

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion(s).

4.  The RO or the AMC also should undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issue of entitlement to service connection for back disability.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014)



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

